STATEMENT
WEBB, J.
This action grows out of collision, occurring on the public highway! *341of automobiles, one driven by tbe plaintiff and tbe other by defendant.
Tbe plaintiff alleges that tbe collision was due to tbe fault of tbe defendant, in that be was driving in a careless and reckless manner on tbe wrong side of tbe road, at an excessive rate of speed and without maintaining a proper lookout, and damages are claimed in tbe sum of one hundred and fifty-one and 00-100 dollars ($151.00), tbe cost of repairs made necessary by tbe collision.
Tbe defendant denies that tbe collision was attributable to any fault on bis part, and alleges that it was due to the fault of tbe plaintiff, in that plaintiff's car was driven down the center of tbe road, with-out regard to defendant’s rights upon tbe road, and be reconvened for damages, for repairs on tbe automobile driven by him, amounting to thirty-nine and 37-100. dollars ($39.37), loss of use of the car for two days at ten dollars ($10.00) per day, and twenty-five dollars ($25.00) attorney’s fees.
Tbe judgment was in favor of plaintiff for tbe full amount claimed and defendant appeals.
OPINION
Tbe record shows that tbe parties were driving in opposite directions, tbe plaintiff driving a Ford and the defendant a Buick; that the cars bit on tbe left side of each, causing the Ford to be overturned, and tbe Buick to swerve to tbe right of tbe road, tbe latter running a distance of approximately thirty-five or forty yards after tbe collision.
Tbe testimony of tbe plaintiff tends to show that bis car was to bis right of tbe center of tbe road at the time of the collision, while that of tbe defendant tends to show that both cars were, at that time, partially over tbe center of tbe road.
Immediately after tbe accident happened, three young men, who were disinterested, inspected tbe road and noted tbe tracks made by tbe automobiles, and their testimony as to these physical facts corroborates tbe testimony . of tbe plaintiff relative to the situation of the cars at the time of tbe impact.
The preponderance of tbe evidence thus shows that defendant’s car was, partially at least, on tbe wrong side of tbe road, and this fact considered in connection wi.th the plaintiff’s statement, that be bad driven bis car as. far as possible to the right of tbe road, without going into tbe ditch, confirms tbe impression, left from reading tbe defendant’s testimony, that be bad not noted tbe situation of the plaintiff’s car until the moment of collision.
Tbe situation, as reflected by tbe record, is that tbe defendant was driving on the wrong side Jf tbe road and not maintaining a vigilant lookout, and that plaintiff bad noted tbe situation and bad attempted to avoid tbe collision by placing bis car as far as be could to tbe right of tbe road.
Tbe defendant was negligent, and tbe judgment ( appealed from is affirmed.